     Case: 3:20-cv-00086-MPM-JMV Doc #: 33 Filed: 02/23/21 1 of 1 PageID #: 1896




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

JERRY LYNN LOFTON                                                          PETITIONER

V.                                                           NO. 3:20-CV-00086-MPM-JMV

WARDEN JESSE WILLIAMS and
THE ATTORNEY GENERAL OF THE STATE OF MISSISSIPPI                        RESPONDENTS

                                     FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered today, the petitioner’s

federal habeas petition is DENIED, and this matter is DISMISSED WITH PREJUDICE.         A

certificate of appealability from this decision is DENIED.

       SO ORDERED, this the 23rd day of February, 2021.



                                             /s/ Michael P. Mills
                                             UNITED STATES DISTRICT JUDGE
                                             NORTHERN DISTRICT OF MISSISSIPPI
